Citation Nr: 0941637	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  96-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C (HCV), 
to include as secondary to service-connected post-operative 
total left hip replacement.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for HCV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
April 1985, and from September 1986 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied compensation benefits under 
38 U.S.C.A. § 1151 (West 1991) for HCV.

The Veteran appeared at a Travel Board hearing in January 
2007 before the undersigned Veterans Law Judge.  He also 
testified at a hearing before an RO decision review officer 
in November 2000.  Transcripts of the testimony at both 
hearings are associated with the claims file.

In a November 2003 decision, the Board reopened the Veteran's 
claim for service connection for hepatitis secondary to a 
left total hip replacement and remanded both the secondary 
claim for review on the merits and the 38 U.S.C.A. § 1151 
claim to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  The claims were 
remanded again in January and December 2007 for scheduling of 
the Travel Board Hearing and additional development 
respectively.  AMC/RO completed the additional development as 
directed, continued to deny the claims, and returned the case 
to the Board for further appellate review.

The Veteran perfected his appeal of the Section 1151 claim in 
December 1996.  The decision review officer took cognizance 
of the new and material evidence claim in the July 2001 
supplemental statement of the case.  Prior to 2002, an issue 
not included in the statement of the case could properly be 
included in a supplemental statement of the case.  Cf. 
38 C.F.R. § 19.31(a) (2009).  In any event, the seminal issue 
of this case, be it on the basis of secondary service 
connection or under 38 U.S.C.A. § 1151, is whether the 
Veteran contracted HCV from VA surgical treatment.  Thus, 
regardless of the basis addressed, the Board's decision below 
disposes of both claims.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates the 
Veteran's contracting HCV is not related to a February 1990 
left total hip replacement performed at a VA medical 
facility.

2.  The preponderance of the probative evidence indicates 
that HCV is not related to VA treatment of a service-
connected disability.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for HCV are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.310, 
3.159, 3.358 (2009).

2.  The veteran's HCV infection is not proximately due to or 
the result treatment of his February 1990 service-connected 
left total hip replacement procedure.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.310.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
June 2003, February 2004, April 2004, and December 2005, of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A March 2006 letter provided adequate 
notice of how disability ratings and effective dates are 
assigned in the event the benefits sought are allowed.  The 
Board notes that the decision below denies the benefits 
sought; so, the assignment of a disability evaluation or an 
effective date is not in issue.  In any event, following 
issuance of the March 2006 letter and the additional 
development, the claims were reviewed on a de novo basis, as 
shown in the supplemental statements of the case of record, 
to include the most recent one of August 2009.  Thus, any 
timing-of-notice error was cured and rendered harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While he may not 
have received full notice prior to the initial decision, 
after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claims 
via the presentation of pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

38 U.S.C.A. § 1151 Benefits

Pre-October 1997 Claims

The record reveals that the Veteran's claim for 38 U.S.C.A. 
§ 1151 benefits for HCV was filed before October 1, 1997.  
Therefore, it will be addressed under the former criteria for 
evaluating claims for compensation under 38 U.S.C.A. § 1151 
(West 1991).  See also 38 C.F.R. § 3.358.

Previous law provided that when a claimant suffers additional 
disability as the result of training, hospital care, medical 
or surgical treatment, or an examination furnished by VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability were service-connected.  38 
U.S.C.A. § 1151.  The Board acknowledges that the provisions 
of 38 U.S.C.A. § 1151 have since been amended, and the 
amended statute indicates that a showing of negligence or 
fault is necessary for entitlement to compensation for claims 
filed on or after October 1, 1997.  See 38 U.S.C.A. § 1151 
(West 2002).  For claims filed prior to October 1, 1997, 
however, the Board observes that a claimant is not required 
to show VA fault or negligence in its medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994).  The absence 
of a fault determination, however, does not eliminate the 
requirement of having to show VA treatment as the likely 
source of the additional disability claimed.

In determining whether additional disability exists, a 
claimant's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury. 38 C.F.R. § 
3.358(b)(1).  Compensation will not be payable for the 
continuance or natural progress of diseases or injuries for 
which the hospitalization or treatment was authorized.  38 
C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make a disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment. 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
claimant.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).



Analysis

As noted earlier, the Veteran asserts that, in as much as 
there was no indication he was HCV positive prior to his 
February 1990 surgery, his presentation of HCV as early as 
September 1990 is due to a transfusion he received 
immediately after his surgery.  The Board finds no evidence 
to support the Veteran's assertion.

Relevant medical records associated with the claims file note 
the Veteran executed a consent form in February 1990 on which 
he consented to the left total hip replacement and the 
administration of anesthesia.  He underwent the procedure on 
February 22, 1990.  The Veteran submitted a VA Form 10-2420 
to show his before- and after-surgery state of health.  The 
form contains information related to blood donations.  It 
notes the Veteran last donated blood prior to his surgery.  
On the bottom of the form, however, a handwritten entry 
notes, "POS HCV Discard," and another handwritten entry 
notes a letter was signed in September 1990.  A December 1995 
letter from the VA Medical Center Houston, Texas, notes it 
replaced the letter sent in September 1990, and informs the 
Veteran the blood he donated in September 1990 tested 
positive for HCV antibodies, and that he should not donate 
blood in the future except for himself.  Laboratory reports 
of the tests conducted on the Veteran's drawn blood in 
February 1990 as part of his pre-operative procedures 
revealed no evidence of HCV antibodies.

The Veteran's initial claim was denied by a January 1992 
rating decision on the basis of no confirmed diagnosis of 
HCV.  The medical evidence in the years immediately after the 
February 1990 surgery was equivocal.  A June 1991 VA entry 
notes the Veteran's report of being informed of the September 
1990 blood bank finding.  Nonetheless, the October 1995 
rating decision, which is the decision on appeal, found no 
firm diagnosis until March 1993, as the earlier references 
were to history, and the confirmed diagnosis was made at a 
time that placed the probable time of infection outside of 
the minimum incubation period to connect it to the 1990 
surgery, which was 22 weeks.  The Veteran later submitted the 
December 1995 VA Medical Center Houston, letter noted above.  
The salient issue, however, is not whether he had HCV, but 
whether there is a 50-50 probability the Veteran contracted 
the virus from a VA-administered transfusion.

The simple answer to the above question is no, because no 
transfusion was administered in February 1990.  Following the 
November 2000 RO hearing, the decision review officer 
requested a medical review of the claims file and a nexus 
opinion.  The examiner noted the Veteran's report of having 
received a September 1990 notice from the VA Medical Center 
Houston, Texas, that his blood contained HCV positive 
antibodies.  The Veteran's surgical records were noted to 
show that pre-operative laboratory studies indicated 
autologous blood but later crossed that out to reflect two 
units of packed red blood cells.  The left total hip 
replacement was performed without difficulties or 
complications, and the Veteran's estimated blood loss was 750 
milliliters.  The examiner noted there was no record the 
Veteran ever received any blood transfusions during his stay 
in February 1990 for the left hip replacement, as indicated 
by the fact the orthopedist did not indicate any where in the 
operation report that the Veteran was hemodynamically 
unstable, or he was transfused any blood products.  The 
Veteran did receive crystalloid and antibiotics intravenously 
but no blood transfusion.

The examiner noted the Veteran's records documented he drank 
heavily until 1992, and he used a variety of stimulants, 
including crack cocaine and marijuana, but he denied using 
intravenous drugs.  The examiner noted that, while the 
Veteran's surgical chart of 1990 clearly indicated on 
February 15, 1990 he was typed and crosshatched for two units 
of packed red blood cells for the surgery on February 22, 
1990, the records indicate no blood transfusion was given nor 
was an order for a transfusion of the two units written.  The 
examiner noted he called the blood bank at VA Medical Center 
Houston, and the Veteran's card was reviewed.  The 
representative who reviewed the Veteran's card stated 
unequivocally that the Veteran did not receive any blood 
transfusions for the February 1990 surgery.  The examiner 
noted that, while it appeared somewhat mysterious that the 
Veteran's hemoglobin drifted from 16.7 gm to 9.6 gm between 
February 22nd and 24th without any follow-up laboratories, 
there still were no blood products transfused to the Veteran.  
In light of the records reviewed, the examiner opined it 
would be improper for the Veteran to be compensated for HCV 
as a result of allegedly receiving a blood transfusion in 
1990.

The Veteran took issue with the December 2000 report.  The 
primary facet of the December 2000 report attacked by the 
Veteran was the examiner's mistaken presentation of parts of 
the Veteran's family history and the sequence of events 
related to the September 1990 blood bank notice to the 
Veteran.  The examiner noted the Veteran reported his father 
was an addict and he and the Veteran's brother both had HCV.  
The Veteran noted he did not have any brothers, and he made 
no such statement regarding his father.  The Board notes the 
report is clearly inaccurate insofar as it notes the 
September 1990 blood bank notice occurred prior to the 
February 1990 surgery.  The examiner's obvious mistake on the 
sequence of known and documented events, and an erroneous 
entry on the Veteran's family history, however, does not 
detract in any way from the accuracy of the information the 
examiner extracted from the Veteran's surgical records as 
concerned his February 1990 surgery.  The surgical records 
clearly confirm the December 2000 report.

The Board's review of the records related to the February 
1990 surgery reveals no entry contrary to the information set 
forth in the December 2000 report.  The RO requested 
clarification from the examiner but, due to the manner in 
which the Veteran expressed his exceptions to the examination 
report, the examiner suggested another examiner review the 
claims file.

The April 2001 report notes the claims file was reviewed in 
great detail.  The examiner noted that the fact the Veteran 
has HCV cannot be disputed.  He further noted the February 
1990 left hip replacement surgery and the fact that blood was 
typed and crossmatched prior to the surgery.  A review of the 
surgical notes, anesthetic notes, all of the nursing notes, 
and all subsequent notes, however, revealed no evidence that 
blood was actually transfused.  Further, the examiner noted, 
the anesthetist's notes were copied and reviewed with another 
anesthetist, who stated there was no documentation to 
indicate that blood was ever transfused.

The examiner noted the Veteran's chart was carefully reviewed 
again, and no documentation or order for a transfusion was 
found.  The examiner observed that HCV had become such a 
prevalent infection that he had treated patients who never 
used IV drugs or had a blood transfusion but are positive for 
HCV.  Thus, it would be almost impossible to state the 
Veteran's HCV was due to the blood transfusion which may or 
may not have occurred.  The examiner opined that, based on 
the reviews of the claims file, it is very unlikely the 
Veteran was ever transfused at the February 1990 surgery, and 
it was unlikely he contracted HCV based on a transfusion that 
may or may have occurred.  The examiner concluded by noting 
that the case was discussed with an orthopedist who advised 
that, although blood is typed, crossmatched, and available 
before surgery, more often than not, blood is not transfused.

The Board notes that, in the Veteran's several written 
submissions, and his testimony at the hearings, he never 
provided a source for his belief he received a transfusion at 
his February 1990 surgery-not even an assertion that a 
doctor, nurse, or other VA medical representative told him he 
received a transfusion.  The Veteran's sister's statement, 
which was received by VA in August 2007, notes she 
transported him to the VA medical facility for surgery, where 
he was told he would need a blood transfusion.  Both she and 
the Veteran note he did not have the opportunity to donate 
his own blood, because he replaced a patient who had to be 
rescheduled.  The Veteran's sister then states that after the 
surgery "I guess the blood transfusion was done."  The 
Veteran's sister clearly speculates or assumes the Veteran 
received a transfusion, as her statement plainly notes she 
does not know.  Thus, the Board accords it no substantive 
weight.

Upon receipt of the December 2000 and April 2001 reports, the 
Veteran asserted in his written submissions that perhaps 
someone's gloves were contaminated.  The Board also rejects 
that as speculation.  Further, the Veteran was specific in 
his claim that he contracted HCV from a transfusion performed 
after his February 1990 surgery.  The Board finds the 
preponderance of the evidence shows that was not the case, as 
he did not receive a transfusion at his February 1990 
surgery.

As noted in the December 2000 report, the Veteran has a 
significant history of alcohol and illicit substance abuse, 
primarily crack cocaine, for which he has received repeat 
inpatient treatment.  Indeed, for the February 1990 surgery 
he was admitted from and discharged to a VA domiciliary where 
he was enrolled in a rehabilitation program.  The Veteran 
concedes his substance dependence history but steadfastly 
denies ever having used drugs intravenously or through nasal 
inhalation.  The December 2000 and April 2001 reports note no 
opinion by the respective examiners as to whether there is a 
causal linkage between the Veteran's long history of 
substance abuse and his HCV.

The Board also notes the treatise evidence from the internet 
and other sources on HCV submitted by the Veteran.  Treatise 
evidence must discuss generic relationships with a degree of 
certainty such that under the facts of this particular case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  
There is no dispute that blood transfusions are a potential 
source of infection with HCV.  In the Veteran's case, 
however, the preponderance of the evidence shows he did not 
receive a transfusion during or while in the care of VA after 
his February 1990 left total hip replacement.  Thus, his 
additional disability of HCV is not due to his VA treatment 
in February 1990.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358.

The Board notes the Veteran has undergone a number of 
revisions of the left hip replacement, the first one being 
performed in 1992.  The operation report notes he did not 
receive a blood transfusion at that procedure.  On at least 
one occasion at subsequent revisions of the hip replacement, 
he received a transfusion.  The Board attaches minimal 
significance to this fact as it concerns the Veteran's claim, 
however, as he was already HCV positive and he received his 
own blood.  One final matter merits discussion: the Veteran's 
assertion he was in fact granted service connection during 
the claims process.

The Veteran submitted a purported rating decision by the 
decision review officer dated in November 2000 which notes a 
grant of entitlement to compensation benefits under 
38 U.S.C.A. § 1151.  There is no documented explanation in 
the claims file how this document came to exist.  The Board 
notes no file copy of a letter of notification of a decision 
or a decision to that effect in subsequent supplemental 
statements of the case.  All indicia are that it is an 
unpromulgated rating decision.  This is underscored by the 
fact the decision review officer continued to develop the 
claim, as indicated by the request for the December 2000 and 
April 2001 reviews of the claims file.  The Board infers he 
would have not continued to develop a claim already allowed, 
let alone publish subsequent supplemental statements of the 
case that note a continued denial.

In as much as the underlying basis for the secondary service 
connection claim is the same as for the 38 U.S.C.A. § 1151 
claim; namely, a transfusion of contaminated blood at a VA 
medical facility, the preponderance of the evidence is also 
against this claim.  38 C.F.R. § 3.310. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for HCV, to include as 
secondary to service-connected post-operative total left hip 
replacement, is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for HCV is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


